Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-178761-06 $2.014+B MERCEDES-BENZ AUTO LEASE TRUST 2015-A JT-BOOKS: Barclays (str), Citi, Credit Ag CO-MGRS : Lloyds, SMBC CLS AMT($MM) WAL M/S WDW E.FIN L.FIN BMK+SPD YLD COUP PX A-1 P-1/A-1+ 1-8 09/15 01/16 0.24% 0.24% A-2A Aaa/AAA 8-16 05/16 02/17 EDSF +35 0.787% 0.78% A-2B Aaa/AAA 8-16 05/16 02/17 1ML +32 1ML+32 A-3 Aaa/AAA 16-23 12/16 08/17 EDSF +41 1.112% 1.10% A-4 Aaa/AAA 23-27 04/17 10/20 IntS +37 1.219% 1.21% TICKER : MBALT 2015-A REGISTRATION : SEC-REG EXPECTED PXG : PRICED EXPECTED RATINGS : MDY/S&P EXPECTED SETTLE : 01/14/15 PXG SPEED : 100% PPC TO MATURITY FIRST PAY : 02/17/15 ERISA ELIGIBLE : YES BILL & DELIVER : BARCLAYS MIN DENOMS : $1K x $1K THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) FOR THIS OFFERING.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS FOR THIS OFFERING IN THAT REGISTRATION STATEMENT, AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC, FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY SEARCHING THE SEC ONLINE DATABASE (EDGAR®) AT WWW.SEC.GOV.ALTERNATIVELY, YOU MAY OBTAIN A COPY OF THE PROSPECTUS FROM BARCLAYS CAPITAL INC. BY CALLING 1-888-603-5847.
